 


114 HR 930 IH: School Principal Recruitment and Training Act
U.S. House of Representatives
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 930 
IN THE HOUSE OF REPRESENTATIVES 
 
February 12, 2015 
Mrs. Davis of California (for herself and Mr. Polis) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To recruit, support, and prepare principals to improve student academic achievement at eligible schools. 
 
 
1.Short titleThis Act may be cited as the School Principal Recruitment and Training Act.  2.Principal recruitment and training (a)In generalPart A of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is amended by adding at the end the following: 
 
6Principal recruitment and training 
2161.Principal recruitment and training grant program 
(a)DefinitionsIn this section: (1)Aspiring principalThe term aspiring principal means an individual who is enrolled in a principal preparation program’s preservice residency that provides training in instructional leadership, organizational management, and the development of teachers. 
(2)Current principalThe term current principal means an individual who, as of the date of the determination of participation in a program under this section, is employed as a principal or has been employed as a principal.  (3)Eligible entityThe term eligible entity means— 
(A)a local educational agency, including an educational service agency, that serves an eligible school or a consortium of such agencies;  (B)a State educational agency or a consortium of such agencies; 
(C)a State educational agency in partnership with 1 or more local educational agencies or educational service agencies that serve an eligible school;  (D)an entity described in subparagraph (A), (B), or (C) in partnership with 1 or more nonprofit organizations or institutions of higher education; or 
(E)an institution of higher education or a nonprofit organization, if the institution or nonprofit organization can demonstrate a record of— (i)preparing principals who have been able to improve student achievement substantially; and 
(ii)placing a significant percentage of such principals in eligible schools.  (4)Eligible schoolThe term eligible school means a public school, including a public charter school, that meets 1 or more of the following criteria: 
(A)Is a high-need school.  (B)Is a persistently low-achieving school, as determined by the State educational agency. 
(C)Is an achievement gap school, as determined by the State educational agency.  (D)In the case of a public school containing middle grades, feeds into a public high school that has less than a 60 percent graduation rate. 
(E)Is a rural school served by a local educational agency that is eligible to receive assistance under part B of title VI.  (5)High-need school (A)In generalThe term high-need school means— 
(i)an elementary school or middle school in which not less than 50 percent of the enrolled students are children from low-income families; or  (ii)a high school in which not less than 40 percent of the enrolled students are children from low-income families, which may be calculated using comparable data from feeder schools. 
(B)Low-income familyFor purposes of subparagraph (A), the term low-income family means a family— (i)in which the children are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); 
(ii)receiving assistance under a State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); or  (iii)in which the children are eligible to receive medical assistance under the Medicaid program. 
(6)Mentor principalThe term mentor principal means an individual with the following characteristics: (A)Strong instructional leadership skills in an elementary school or secondary school setting. 
(B)Strong verbal and written communication skills, which may be demonstrated by performance on appropriate assessments.  (C)Knowledge, skills, and attitudes to— 
(i)establish and maintain a professional learning community that effectively extracts information from data to improve the school culture and personalize instruction for all students to result in improved student achievement;  (ii)create and maintain a learning culture within the school that provides a climate conducive to the development of all members of the school community, including one of continuous learning for adults tied to student learning and other school goals; 
(iii)engage in continuous professional development, utilizing a combination of academic study, developmental simulation exercises, self-reflection, mentorship and internship;  (iv)understand youth development appropriate to the age level served by the school and from this knowledge sets high expectations and standards for the academic, social, emotional, and physical development of all students; and 
(v)actively engage the community to create shared responsibility for student academic performance and successful development.  (7)Middle gradeThe term middle grade means any of grades 5 through 8. 
(8)School-level student outcomesThe term school-level student outcomes means, at the whole school level and for each subgroup of students described in section 1111(b)(2)(C)(v) who are served by the school— (A)student academic achievement and student growth; and 
(B)additional outcomes, including, at the high school level, graduation rates and the percentage of students taking college-level course­work.  (b)Program authorized (1)Principal recruitment and training grant programFrom amounts appropriated to carry out this section, the Secretary shall award grants to eligible entities to enable such entities to recruit, prepare, place, and support principals in eligible schools. 
(2)Duration 
(A)In general 
(i)Not more than 5 year durationA grant awarded under this section shall be not more than 5 years in duration.  (ii)RenewalThe Secretary may— 
(I)renew a grant awarded under this section based on performance; and  (II)in renewing a grant under subclause (I), award the grantee increased funding to scale up or replicate the grantee's program. 
(B)PerformanceIn evaluating performance for purposes of subparagraph (A)(ii)(I)— (i)the Secretary's primary consideration shall be the extent to which the principals recruited, prepared, placed, or supported by the grantee have improved school-level student outcomes in eligible schools; and 
(ii)the Secretary shall also consider the percentage of program graduates— (I)who become principals in eligible schools; 
(II)who remain principals in eligible schools for multiple years; and  (III)who are highly rated principals, as determined by the State educational agency. 
(c)Application and selection criteria 
(1)ApplicationAn eligible entity that desires a grant under this section shall submit to the Secretary an application at such time, in such manner, and accompanied by such information as the Secretary may require.  (2)Selection criteriaIn awarding grants under this section, the Secretary shall consider— 
(A)the extent to which the entity has the capacity to implement the activities described in subsection (e) that the entity proposes to implement;  (B)the extent to which the entity has a demonstrated record of effectiveness or an evidenced-based plan for preparing principals to improve school-level student outcomes in eligible schools; 
(C)the extent to which the entity has a demonstrated record of effectiveness or an evidence-based plan for providing principals trained by the entity with the guidance, support, and tools they need to improve school-level student outcomes in eligible schools, including providing principals with resources, such as funding to ensure supports for quality teaching, access to best practices, and decisionmaking authority over areas such as personnel, budget, curriculum, or scheduling;  (D)the likelihood of the entity sustaining the project with funds other than funds provided under this section, which other funds may include funds provided under this title other than this section, once the grant is no longer available to the entity; and 
(E)the extent to which the proposed project will serve rural areas or high-poverty areas.  (d)Awarding grants (1)PriorityIn awarding grants under this section, the Secretary shall give priority to an eligible entity with a record of preparing or developing principals who— 
(A)have improved school-level student outcomes;  (B)have become principals in eligible schools; and 
(C)remain principals in eligible schools for multiple years.  (2)Grants for rural schools and lowest performing schoolsIn awarding grants under this section, the Secretary shall, consistent with the quality of applications— 
(A)award not less than 1 grant to an eligible entity that intends to establish a program that focuses on training or supporting principals and other school leaders for rural schools; and  (B)award not less than 1 grant to an eligible entity that intends to establish a program to train and support principals and other school leaders to lead reform efforts in persistently low-achieving schools in a State or more than 1 State. 
(3)Reform effortsAn eligible entity that receives a grant under this section to carry out a program described in paragraph (2)(B)— (A)during the first year of the grant, shall use grant funds— 
(i)to bring together experts and stakeholders who are committed to dramatic and effective reform of persistently low-achieving schools who can provide input about what the evidence base shows regarding effective school leadership in such schools;  (ii)to collect and develop, in consultation with experts and stakeholders, a core body of knowledge regarding effective school reform leadership in persistently low-achieving schools, which is evidence based; and 
(iii)to develop, drawing on the core body of knowledge developed in clause (ii), a leadership training program for principals, mentors, and other school leaders, to prepare and support the principals, mentors, and leaders to lead effective school reform efforts in persistently low-achieving schools; and  (B)during each year of the grant after the first year, shall use grant funds— 
(i)to carry out the leadership training program described in subparagraph (A)(iii);  (ii)to ensure that the leadership training program described in subparagraph (A)(iii) is informed, on an ongoing basis, by consultation with experts and stakeholders, and by the program’s tracking of the performance of its graduates in leading school reform efforts in persistently low-achieving schools; 
(iii)to select cohorts of trained or experienced principals to lead school reform efforts in persistently low-achieving schools;  (iv)to provide support for, and encourage interaction among, cohorts of principals after completion of the leadership training program described in subparagraph (A)(iii); and 
(v)to disseminate information to principals, mentors, and other school leaders engaging in reform efforts in persistently low-achieving schools.  (e)ActivitiesEach eligible entity that receives a grant under this section shall use grant funds to carry out all of the following: 
(1)Recruiting and selecting, using rigorous, competency-based, selection criteria, and training and supporting a diverse group of aspiring principals or current principals, or both, for work in eligible schools.  (2)Tracking participants to determine if such individuals are attaining, or have attained, the competencies needed to complete the training and enter into an effective leadership role, and providing counseling and, if appropriate, separation, to participants who the entity determines will not attain, or have not attained, those competencies. 
(3)If the eligible entity provides a program for aspiring principals— (A)candidates shall demonstrate awareness of and have experience with the knowledge, skills, and attitudes to— 
(i)establish and maintain a professional learning community that effectively extracts information from data to improve the school culture and personalize instruction for all students to result in improved student achievement;  (ii)create and maintain a learning culture within the school that provides a climate conductive to the development of all members of the school community, including one of continuous learning for adults tied to student learning and other school goals; 
(iii)engage in continuous professional development, utilizing a combination of academic study, developmental simulation exercises, self-reflection, mentorship, and internship;  (iv)understand youth development appropriate to the age level served by the school and, from this knowledge, set high expectations and standards for the academic, social, emotional, and physical development of all students; and 
(v)actively engage the community to create shared responsibility for student academic performance and successful development; and  (B)the program shall provide aspiring principals with— 
(i)a preservice residency that is not less than 1 year in length, and that includes coaching from a mentor principal, and instructional leadership and organizational management experience;  (ii)focused coursework on instructional leadership, organizational management, and the use of a variety of data for purposes of— 
(I)instruction;  (II)evaluation and development of teachers; and 
(III)development of highly effective school organizations; and  (iii)ongoing support, mentoring, and professional development for not less than 2 years after the aspiring principals complete the residency and commence work as assistant principals and principals. 
(4)Training mentors for principals who are serving or who wish to serve in eligible schools or for aspiring principals who wish to serve in such eligible schools, or for both.  (5)Providing differentiated training to participants in competencies that evidence shows are critical to improving school-level student outcomes in eligible schools, such as— 
(A)recruiting, training, supervising, supporting, and evaluating teachers and other staff;  (B)developing teams of effective school staff, and distributing among members of such teams responsibilities for leading and improving their schools; 
(C)establishing learning communities where principals and teachers— (i)share a school mission and goals with an explicit vision of quality teaching and learning that guides all instructional decisions; 
(ii)commit to improving student outcomes and performances;  (iii)set a continuous cycle of collective inquiry and improvement; 
(iv)foster a culture of collaboration where teachers and principals work together on a regular basis to analyze and improve teaching and learning; and  (v)support and share leadership; 
(D)where applicable for participants serving elementary schools, offering high-quality early childhood education to the students such participants are serving and facilitating the transition of children from early learning settings to elementary school;  (E)setting high expectations for student achievement; 
(F)addressing the unique needs of specific student populations served, such as students who are children with disabilities, students who are limited English proficient, and students who are homeless or in foster care;  (G)managing budget resources and school time to support high-quality instruction and improvements in student achievement, such as by extending the school day and year and providing common planning time to teachers and staff; 
(H)working effectively with students’ parents and other members of the community;  (I)using technology and multiple sources of data to personalize instruction; 
(J)monitoring and improving the alignment and effectiveness of curriculum, instruction, and assessment, using a variety of data providing evidence of student and school outcomes; and  (K)developing and maintaining a positive school culture where students, teachers, and other staff are motivated to collaborate and work together to achieve goals. 
(6)Delivering high-quality, differentiated, school-level support services and training to current principals of eligible schools, if the eligible entity provides a program for current principals, or during the period described in paragraph (3)(B)(iii) to individuals who have completed the aspiring principal residency, if the eligible entity provides a program for aspiring principals, to help meet the specific needs of the eligible schools they serve, which may include— (A)training and support for the design of school-wide improvement plans based on the diagnosis of school conditions and needs informed by data and analysis of classroom and school practices; and 
(B)support in organizing and training the teams described in paragraph (5)(B).  (7)Making available any training materials funded under the grant, such as syllabi, assignments, or selection rubrics, to the Department for public dissemination. 
(8)Tracking the effectiveness of the program based on, at a minimum— (A)school-level student outcomes at the schools where program graduates have served as principals; 
(B)the percentage of program graduates who become principals in eligible schools; and  (C)the percentage of program graduates who remain principals in eligible schools for multiple years. 
(9)Using the data on the effectiveness of the program for, among other purposes, the continuous improvement of the program.  (f)Annual reportAn eligible entity that receives a grant under this section shall submit an annual report, beginning in the third year of the grant, to the Secretary regarding— 
(1)school-level student outcomes resulting from implementation of the grant activities; and  (2)data on— 
(A)the percentage of program graduates who become principals in eligible schools;  (B)the percentage of graduates who remain principals in eligible schools for multiple years; and 
(C)the percentage of program graduates who are highly rated, as determined by the State educational agency.  (g)Matching requirement (1)Matching requirement (A)In generalAn eligible entity that receives a grant under this section shall contribute annually to the activities assisted under such grant matching funds from non-Federal sources in an amount equal to not less than 20 percent of the amount of the grant. 
(B)Matching fundsThe matching funds requirement under subparagraph (A) may be met by— (i)contributions that are in cash or in-kind, fairly evaluated; and 
(ii)payments of a salary or stipend to an aspiring principal during the aspiring principal’s residency year.  (2)WaiverThe Secretary may waive or reduce the matching requirement under paragraph (1) if the eligible entity demonstrates a need for such waiver or reduction due to financial hardship. 
(h)Supplement, not supplantGrant funds provided under this section shall be used to supplement, and not supplant, any other Federal, State, or local funds otherwise available to carry out the activities described in this section.  (i)Research, evaluation, and dissemination (1)Available fundsOf the amounts appropriated to carry out this section for a fiscal year, the Secretary may use not more than 5 percent to carry out this subsection. 
(2)Establishment of performance metricsThe Secretary, acting through the Director of the Institute of Education Sciences, shall establish performance metrics to evaluate the effectiveness of the activities carried out under this program.  (3)Annual reportEach eligible entity that receives a grant under this section shall, in the entity's annual report to the Secretary required under subsection (f), submit information relevant to the performance metrics described in paragraph (2). 
(4)EvaluationThe Secretary shall— (A)acting through the Director of the Institute of Education Sciences— 
(i)evaluate the implementation and impact of the activities supported under the grant program authorized under this section, including progress measured by the metrics established under paragraph (2); and  (ii)identify best practices to improve school leadership; and 
(B)disseminate, in consultation with the regional educational laboratories established under part D of the Education Sciences Reform Act of 2002 and comprehensive centers established under the Educational Technical Assistance Act of 2002, research on best practices in school leadership.  (j)Report to CongressNot later than 5 years after the date of enactment of the School Principal Recruitment and Training Act, the Secretary shall submit a report to the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Appropriations of the Senate, the Committee on Education and the Workforce of the House of Representatives, and the Committee on Appropriations of the House of Representatives, on lessons learned through programs funded with grants awarded under this section. 
(k)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2016 and each of the 4 succeeding fiscal years..   (b)Table of contentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 2151 the following: 
 
 
SUBPART 6—Principal recruitment and training 
Sec. 2161. Principal recruitment and training grant program.. 
(c)Conforming amendmentSection 2103(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6603(a)) is amended by inserting or subpart 6 after subpart 5.   